DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Following prior arts found to be relevant to applicant's invention.
US 20100135387 A1 (hereinafter Divorra)
US 20120008676 A1 (hereinafter Lee)
US 20120189052 A1
US 20120195366 A1
US 20120243609 A1


Response to Remarks/Arguments

In lieu of approved terminal disclaimer non-statutory double patenting rejections in reference to Patent No. 10785500 9788009 9924193 10027976 10382776 have been withdrawn. However applicant have not filed terminal disclaimer, nor argued the double patenting rejection in reference to Patent No. 10382777. Therefore this rejection stands. 
Applicant’s arguments with respect to prior art rejection have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims



Examiner respectfully disagrees and argues that Lee teaches when the third information is in the first state of the third information, which indicates that at least a sub-block of the coding block is to be reconstructed based on a second merge candidate coding block, extract fourth information associated with the sub- block that identifies the second merge candidate coding block [(Fig.11 when merging_flag is1{third information in 1st state, the other state being 0} merging is performed {para 140} with the merging candidate that is identified by merging index {para 153})] , 
and obtain a set of coding parameters associated with the second merge candidate coding block[(to decode the merge candidate sets of coding parameter such as encoding information  for that block is needed {para 247; para 123)] , 


Therefore applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore the arguments are similarly not persuasive.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Divorra in view of Lee. 
With respect to claim 1. Divorra teaches a decoder [(Fig 8, para 76-84, abstract)] configured to decode a data stream having a video encoded therein, comprising: 
a memory; and an apparatus communicatively coupled with the memory[(para 92)]   configured to: 
extract, from the data stream, first information associated with a coding block of the video, wherein the first information has first and second states [(merge flag, a flag has two states, step 820)], the first state indicates that (1) the coding block is to be reconstructed based on a coding parameter of a first merge candidate coding block[(para 6)]  and (2) the coding block is to be reconstructed without residual data, wherein when the first information is in the first state [(a merge enabled SKIP mode" para 76, Fig.8, “In the case of SKIP mode, the residue is set to zero”{para 3})] , extract, from the data stream, second information associated with the coding block, the second information identifying the first merge candidate coding block, and reconstruct the coding block based on the coding parameter of the first merge candidate coding block identified by the second information [(para 6)] , 
[(if no skip enabled merge i.e. if no skip then residual data is used, para 3 & 6)] 

Divorra does not explicitly show third information associated with the coding block, the third information having its first and second states
 when the third information is in the first state of the third information, which indicates that at least a sub-block of the coding block is to be reconstructed based on a second merge candidate coding block, obtain a set of coding parameters associated with the second merge candidate coding block 
when the  third information is in the second state of the third information, which indicates that the sub-block is to be reconstructed based on a coding parameter associated with the sub-block encoded in the data stream, extract the coding parameter from the data stream, and reconstruct, in accordance with the prediction coding, the sub-block based either on the residual data and the set of coding parameters associated with the second merge candidate coding block, or the residual data and the coding parameter associated with the sub-block extracted from the data stream


However, in the same/related field of endeavor, Lee teaches third information [(` merging_flag` for each partition)] associated with the coding block, the third information having its first and second states[(“merging information ` merging_flag` for each partition of the prediction unit whose prediction mode is not a skip mode.” Para 160)] ,
 when the third information is in the first state of the third information, which indicates that at least a sub-block of the coding block is to be reconstructed based on a second merge candidate coding block, extract fourth information associated with the sub- block that identifies the second merge candidate coding block [(Fig.11 when merging_flag is1 merging is performed {para 140} with the merging candidate that is identified by merging index {para 153})] , 
and obtain a set of coding parameters associated with the second merge candidate coding block[(to decode the merge candidate sets of coding parameter such as encoding information  for that block is needed {para 247; para 123)] , 
when the  third information is in the second state of the third information, which indicates that the sub-block is to be reconstructed based on a coding parameter associated with the sub-block encoded in the data stream, extract the coding parameter from the data stream[(115 of Fig.11)] , and reconstruct, in accordance with the prediction coding, the sub-block based either on the residual data and the set of coding parameters associated with the second merge candidate coding block, or the residual data and the coding parameter associated with the sub-block extracted from the data stream[(given this is for when no SKIP, residual data is used)]   




Lee teaches with respect to claim 2. The decoder of claim 1, wherein the hardware apparatus is further configured to: extract, from the data stream when the first information[(when no SKIP get partition info 113 of fig.11)]  is in the second state, partitioning information associated with the coding block that indicates that the coding block is to be partitioned into one of a plurality of partitioning patterns[(partition type)] , and divide the coding block into a set of coding sub-blocks in accordance with the partitioning information, wherein the set of coding sub-blocks forms the one of the plurality of partitioning patterns[(para 185)] .  
Motivation and rationale to combine is similar to claim 1.

Lee teaches with respect to claim 3. The decoder of claim 1, wherein the data stream comprises at least a portion associated with color components of the video [(chroma component)]   
Motivation and rationale to combine is similar to claim 1.

Lee teaches with respect to claim 4. The decoder of claim 1, wherein the data stream comprises at least a portion associated with values related to a depth map[(para 235, 217-220)] .  
Motivation and rationale to combine is similar to claim 1.

Divorra teaches with respect to claim 5. The decoder of claim 1, wherein the second information specifies the first merge candidate coding block out of a plurality of merge candidate coding blocks[(para 6)].  
Motivation and rationale to combine is similar to claim 1.

Divorra teaches with respect to claim 6. The decoder of claim 5, wherein each of the plurality of merge candidate coding blocks is spatially or temporally neighboring the coding block[(para 6 & Fig.2)] .  
Lee teaches with respect to claim 7. The decoder of claim 1, wherein the hardware apparatus is configured to, when the third information is in the first state of the third information, extract an index identifying the second merge candidate coding block out of a plurality of merge candidate coding blocks[(para 100)] .  
Divorra teaches with respect to claim 8. The decoder of claim 7, wherein each of the plurality of merge candidate coding blocks is spatially or temporally neighboring the coding block [(para 6 & Fig.2)].  
Divorra teaches with respect to claim 9. The decoder of claim 1, wherein, the apparatus is configured to:  60 4851-2185-0757.v1generate a predicted coding sub block based on the set of coding parameters associated with the second merge candidate coding block or the extracted coding parameter associated with the sub block; and reconstruct the coding block based on the first predicted coding block to obtain a portion of the video [(para 6)].  

Regarding Claims 10-18: These are corresponding method claims that corresponds to apparatus claims of claims 1-9. Analysis of this claims are similar to claims 1-9 and are therefore obvious over Divorra in view of Lee.

Regarding Claims 19-26: These claims recites encoder that corresponds to decoder apparatus claims of claims 1-8. Analysis of this claims are similar to claims 1-8 and are therefore obvious over Divorra in view of Lee. Symmetrical encoder can be found in para 8-10 of Divorra.

Regarding Claims 27-30: These claims recites non-transitory computer readable medium storing a data stream having a video encoded therein that corresponds to decoder apparatus claims of claims 1-4. Analysis of this claims are similar to claims 1-4 and are therefore obvious over Divorra in view of Lee. Symmetrical encoder can be found in para 26-27 of Divorra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


6. 	Claims 1- 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims of US Patent No. 10382777 in view of Lee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over patented claims. For example claim 1 of instant claim is obvious over claims 1 of the patented claims in view Lee (analysis is similar to double patenting rejection presented in the previous office action, with respect to other patents). Other instant independent claims are obvious variant of this instant claim 1. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486